      Case 2:20-cv-00197-TOR   ECF No. 57   filed 12/22/20   PageID.1901 Page 1 of 5




1 KRISTEN K. WAGGONER, WA Bar 27790

2 RYAN J. TUCKER, AZ Bar 034382*
     JEREMIAH GALUS, AZ Bar 030469*
3 MARK A. LIPPELMANN, KS BAR 24093*

4 ALLIANCE DEFENDING FREEDOM
  15100 N. 90th Street
5
  Scottsdale, AZ 85260
6 Telephone: (480) 444-0020
  kwaggoner@adflegal.org
7
  rtucker@adflegal.org
8 jgalus@adflegal.org

9
     DAVID A. CORTMAN, GA Bar 188810*
10   ALLIANCE DEFENDING FREEDOM
     1000 Hurricane Shoals Rd. NE
11
     Ste. D-1100
12   Lawrenceville, GA 30043
13   Telephone: (770) 339-0774
     dcortman@ADFlegal.org
14
     *Admitted pro hac vice
15

16                 UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WASHINGTON
17

18   CHRIST’S CHURCH OF MT.                    Case No.: 2:20-cv-00197
     SPOKANE; WESTGATE CHAPEL,
19
              Plaintiffs,                      Judge Thomas O. Rice
20
     v.                                        NOTICE OF WITHDRAWAL
21
                                               OF PLAINTIFFS’ MOTION
22
     JAY INSLEE, et al.,
                                               FOR PRELIMINARY
              Defendants.
23                                             INJUNCTION

24

25

26
     Case 2:20-cv-00197-TOR   ECF No. 57   filed 12/22/20   PageID.1902 Page 2 of 5




 1       PLEASE TAKE NOTICE that Plaintiffs Christ’s Church of Mt.
 2 Spokane and Westgate Chapel (“the Churches”) hereby withdraw their

 3 Motion for Preliminary Injunction (ECF No. 37) due to the State

 4 Defendants’ issuance yesterday of a new proclamation removing the hard

 5 cap on attendance at worship services.

 6       On December 16, 2020, the Churches filed their Motion for
 7 Preliminary Injunction, seeking to enjoin enforcement of the State

 8 Defendants’ COVID-19 orders and guidance in effect since the Churches

 9 filed their Second Amended Verified Complaint. For months, those orders

10 restricted houses of worship to 25% capacity or 200 people, whichever is

11 less. Due to the Supreme Court’s decision in Roman Catholic Diocese of

12 Brooklyn v. Cuomo and the Ninth Circuit’s decision in Calvary Chapel

13 Dayton Valley v. Sisolak, and given the upcoming religious holiday, the

14 Churches requested an expedited hearing to obtain injunctive relief

15 before Christmas. (ECF No. 38). On December 18, 2020, the Court

16 graciously granted the Churches’ motion and scheduled an expedited

17 hearing for December 23, 2020.

18       At 4:48 p.m. (PST) on December 22, 2020, the Defendants filed a
19 response notifying the Churches for the first time that, the previous day,

20 December 21, 2020, the State Defendants issued a                    new order,
21 Proclamation 20-25.10, modifying their restrictions on houses of worship.

22 ECF No. 47. This new order was included as an exhibit to Defendant

23 Knezovich’s response. ECF No. 47 at n.1. Under Proclamation 20-15.10,

24 houses of worship are subject to the 25% capacity limit, but the order now

25 says the numerical cap of 200 people is not inflexible but merely

26 recommended.


      PLAINTIFFS’ WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
                                           2
     Case 2:20-cv-00197-TOR   ECF No. 57   filed 12/22/20   PageID.1903 Page 3 of 5




1          While the Churches appreciate the State Defendants’ change in
2 position, it is disheartening that they chose to wait until the last possible

3 moment to do so. Hard numerical caps on religious services constituted a

4 significant component of Defendants’ orders for months, and therefore,

5 constituted a significant component of the Churches’ motion for

6 preliminary      injunction. The State Defendants’ response asserts
7 arguments of equal treatment that rely entirely on this newly issued

8 order specifically designed to rebut the Churches’ challenge to hard

9 numerical caps.

10         Given Defendants’ concession removing the inflexible 200-person
11 cap on religious services, the Churches withdraw their motion for

12 preliminary injunction and will request a status conference in the new

13 year.

14         Respectfully submitted this 22nd day of December, 2020.
15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFFS’ WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
                                           3
     Case 2:20-cv-00197-TOR   ECF No. 57   filed 12/22/20   PageID.1904 Page 4 of 5




1

2    s/ Ryan J. Tucker
     Kristen K. Waggoner, WA Bar 27790
3    Ryan J. Tucker (AZ Bar 034382)*
4    Jeremiah Galus (AZ Bar 030469)*
     ALLIANCE DEFENDING FREEDOM
5
     15100 N. 90th Street
6    Scottsdale, AZ 85260
     Telephone: (480) 444-0020
7
     kwaggoner@adflegal.org
8    rtucker@adflegal.org
9    jgalus@adflegal.org

10   David A. Cortman (GA Bar 188810)*
11   ALLIANCE DEFENDING FREEDOM
     1000 Hurricane Shoals Rd. NE
12
     Ste. D-1100
13   Lawrenceville, GA 30043
     Telephone: (770) 339-0774
14
     dcortman@ADFlegal.org
15

16   *Admitted pro hac vice

17

18

19

20

21

22

23

24

25

26


      PLAINTIFFS’ WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
                                           4
      Case 2:20-cv-00197-TOR   ECF No. 57   filed 12/22/20   PageID.1905 Page 5 of 5




1                              Certificate of Service
2
          I hereby certify that on the 22nd day of December, 2020, the
3
     foregoing was filed with the Clerk of Court using CM/ECF system, which
4
     in turn automatically generated a Notice of Electronic Filing to all parties
5
     in the case who are registered users of the CM/ECF system.
6

7
                                                s/ Ryan J. Tucker
8                                               Ryan J. Tucker, AZ Bar 034382*
                                                ALLIANCE DEFENDING FREEDOM
9
                                                15100 N. 90th Street
10                                              Scottsdale, AZ 85260
11                                              Telephone: (480) 444-0020
                                                rtucker@adflegal.org
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


        PLAINTIFFS’ WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
                                            5
